Citation Nr: 1500340	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 1965.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, in which the RO granted service connection for lumbar degenerative disc disease with an evaluation of 10 percent effective August 21, 2009.

In connection with his appeal to the Board, the Veteran requested a Travel Board hearing, which was held in September 2010 before the undersigned member of the Board.  The Veteran testified at the hearing, and a hearing transcript has been associated with the claims file.

In May 2012 the Board remanded the claim for further evidentiary development and readjudication, in light of the Veteran's assertion at the September 2010 hearing that his back pain had worsened and that four private treatment providers had treated him for his lumbar spine disability. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with his claim for a higher initial rating.

2.  The Veteran's lumbar spine disability is manifested by pain, tingling, and minimal limitation of motion.  The evidence does not show forward flexion of the thoracolumbar spine between 30 and 60 degrees, combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm, guarding, or localized tenderness that results in abnormal gait or abnormal spinal contour.  


CONCLUSION OF LAW

The criteria for an initial evaluation of higher than 10 percent for the Veteran's service-connected lumbar spine disability are not met.  See 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine.  In the interest of clarity, the Board will discuss certain preliminary matters. The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, the Board remanded this claim in May 2012 and ordered: that any outstanding VA medical records, including those since October 2009, be obtained; that the Veteran be asked to provide sufficient information and authorization to request any additional evidence relevant to his claim, including the records of Dr. Salamone, Dr. Sternbock, Montclair Orthopedic Group, and St. Barnabas Hospital; that the Veteran be scheduled for a VA examination to ascertain the current nature and severity of his disability; and that the AMC/RO readjudicate the claim on appeal.

Pursuant to the Board's remand instructions, the AMC informed the Veteran via a May 2012 letter that a completed authorization and release form was needed to obtain treatment information from the named treatment providers.  Furthermore, the Veteran was scheduled for a VA medical examination to be held on June 6, 2012.  The Veteran was notified of the appointment by a letter of May 9, 2012.  The Veteran failed to report for the appointment.  In November 2012 the Veteran's claim was readjudicated, and the Veteran was provided with a supplemental statement of the case (SSOC).  In light of these steps taken, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand order of the Board is not complied with, the Board errs as a matter of law if it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000

Duties to notify and assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter dated in August 2009 informed the Veteran how to substantiate his claim for service connection and how ratings and effective dates are assigned.

The claim for an initial evaluation above 10 percent for a lumbar spine disability is a "downstream" issue from a November 2009 rating decision, which established service connection for the disability and assigned the 10 percent initial rating being contested and its effective date.  When, as here, VA has granted service connection and assigned an initial disability rating and effective date, the service connection claim has been proven, thereby making unnecessary the provision of additional notice.  See Dingess/Hartman v. Nicolson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless there is no reasonable possibility that such assistance would help substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In connection with the current appeal, VA has obtained service treatment records, a 2009 VA medical examination, 2009 lay statements, and statements of the Veteran.

In a letter dated May 9, 2012, the RO informed the Veteran that he was scheduled for a June 6, 2012 VA medical examination in connection with his claim.  The letter also provided VA contact information for the Veteran in the event that he should have a question concerning the appointment.  The letter was mailed to the Veteran's correct address as reflected in VA's records for the Veteran.  No evidence indicates that the May 2012 notification was not received, and the Veteran does not so contend.  No mail addressed to the Veteran has been returned to VA as undeliverable.  The Veteran has filed no statement explaining his absence, nor is there evidence that the Veteran requested to reschedule the examination.  The SSOC issued to the Veteran on November 15, 2014 cited the Veteran's failure to report as a basis for denying his claim for a higher rating.  The most recent filing on behalf of the Veteran, the November 21, 2014 appellate brief prepared by the Veteran's representative, does not comment on the Veteran's failure to report.  Under the circumstances, the Board concludes that the Veteran has not shown good cause for his failure to report for the examination.  See 38 C.F.R. § 3.655 (2014).

If entitlement to a VA benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655(b) (2014).  The claim will be denied, however, if the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase.  Id.  An appeal of an initial rating assigned in an original compensation claim continues to be an original claim as a matter of law.  See Turk v. Peake, 21 Vet. App. 565, 568 (2008); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA tooks steps to secure the private treatment records cited by the Veteran in his September 2010 hearing, but these records could not be obtained because the Veteran did not respond to VA's request for completed release authorization forms.  With his action on the release forms being essential to obtaining the putative evidence, the Veteran had an obligation to assist VA in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) at which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires a VLJ/DRO who chairs a hearing to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  See also Levey v. McDonald, No. 12-1883, 2014 WL 6065599 (Vet. App. Nov. 14, 2014).  Here the VLJ identified the issue on appeal during the hearing and the Veteran testified as to his symptoms and the functional impairment resulting therefrom.  The hearing focused on the criteria necessary to substantiate the claim and the case was thereafter remanded in order to obtain outstanding evidence and a VA examination.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board hearing or asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  Therefore the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

With regard to the VCAA, the Board finds that no further notification or development is necessary, and the Veteran has not argued otherwise.  As explained in the Board's May 2012 remand, the Veteran's full participation in the examination process was needed for an accurate picture of his current service-connected disability.  The Veteran's failure to appear for the scheduled examination frustrated VA's attempt to fulfill its duty to assist and requires that the claim be adjudicated upon the evidence of record.  See 38 C.F.R. § 3.655(b) (2014).

Higher evaluation for lumbar spine disability

In November 2009, the RO granted the Veteran service connection for lumbar degenerative disc disease with an evaluation of 10 percent, effective August 21, 2009.  In December 2009 the Veteran filed a notice of disagreement seeking entitlement to a rating higher than 10 percent.  At the September 2010 hearing, the Veteran testified that his symptoms had worsened over the previous year.  Recognizing that the Veteran's lumbar spine disability may have worsened since his most recent VA examination in October 2009, the Board remanded the case in May 2012 for a new examination of the spine.  The examination was needed to fully evaluate the Veteran's claim for a higher rating.  For the same reason, the Board's remand order also required that private treatment records identified by the Veteran be obtained, as well as any outstanding VA medical records.  As noted above, because the Veteran failed to report without good cause for the medical examination scheduled for June 6, 2012, his claim will be adjudicated based upon the evidence of record.  See 38 C.F.R. § 3.655(b) (2014).  The Board is responsible for determining whether the assembled evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability evaluations represent the extent to which a veteran's service-connected disability adversely affects an ability to function under the ordinary conditions of daily life, such as employment.  A determination is made by comparing a veteran's symptoms with the criteria of the Schedule for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

Under Diagnostic Code 5237 of the General Rating Formula for Diseases and Injuries of the Spine, the following ratings apply with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankyloses of the entire cervical spine; or when forward flexion of the thoracolumbar spine is 30 degrees or less; or for favorable ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable anklyosis of the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Pursuant to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine.  

The Veteran was afforded a VA medical examination for lower back pain in October 2009.  He complained of lower-back pain, occasional back pain when bending or lifting heavy objects, and occasional tingling in the legs.  The Veteran did not report any weakness, incapacitating episodes, flare-ups, interference with his job or daily activities, or problems with repetitive use.  Upon physical examination, the examiner found the Veteran to be in no acute distress.  His gait was described as normal and nonantalgic.  The neurologic examination showed the Veteran's deep tendon reflexes even at 1/4.  Motor strength was 5/5 distal and proximal for both lower extremities.  The result of the straight leg raise test was negative.  Sensation was grossly intact to light touch in both lower extremities.  The examiner further noted "Babinski's downgoing bilaterally."  The Veteran's muscle tone was normal.

Examination of the lumbosacral spine showed loss of lumbar lordosis, no muscle spasms, and no deformity.  Upon evaluating the Veteran's range of motion, the examiner found the Veteran able to flex 70 degrees, extend 20, side bend right 15, side bend left 10, rotate right 10, and rotate left 15.  The examiner noted the Veteran's complaint of pain on all range of motion.  After repetitive motion of the lumbrosacral spine, no additional limitation of joint function due to pain, fatigue, or lack of endurance was noted.

As for the medical records that were also the subject the Board's May 2012 remand order, the supplemental statement of the case reflects that VA treatment records were obtained.  Furthermore, the private treatment records cited by the Veteran in his September 2010 hearing could not be obtained because the Veteran did not respond to VA's request for completed release authorization forms.  See November 2012 supplemental statement of the case.

The Veteran's mother filed a statement asserting that the Veteran has lived with a lower back problem of the 4th and 5th discs since service and has received medical treatment, including hospitalization, for the problem.  See July 2009 statement of the Veteran's mother.

A September 2009 statement from his employer indicated that the Veteran could not keep up with traveling due to his back injuries and was now a sales associate rather than a buyer.  

At the September 2010 hearing, the Veteran testified as to increasing daily lower back pain.  He also reported the sensation of tingling and numbness in his legs approximately twice per week, with the numbness occurring more on his right side.  The Veteran also described tightness and pain upon sitting or standing for more than 45 minutes.  He further stated that using a pillow to keep his back straight helps him to sleep, and that he takes pain medication for his back.  He reported that rain and winter affected his back in that he would start to feel a light twinge.  He testified that he worked in sales but lost pay since he was unable to travel.  

As discussed above, a 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, requires a showing that forward flexion of the thoracolumbar spine between 30 degrees and 60 degrees; a combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Review of the evidence of record does not reveal symptomatology consistent with a 20 percent disability evaluation at any time during the course of the appeal.  Specifically, the range of motion testing conducted in October 2009 revealed flexion of 70 degrees, which is beyond the forward flexion of 60 degrees contemplated by a higher rating.  Moreover, the medical exam showed no evidence that the Veteran has exhibited muscle spasms or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2014).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted above, the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2014).  With regard to joints, consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2014).

The Board recognizes the Veteran's complaints of functional loss as a result of his lumbar spine disability, notably pain from walking or sitting too long.  See September 2010 Board hearing transcript, pages 10, 11.  The Board places greater probative value, however, on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability.  As noted above, the examiner indicated an absence of muscle spasms or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Further, although the Veteran complained to the examiner of pain on range of motion, his flexion was measured at 70 degrees and there was no additional limitation of joint function due to pain, fatigue or lack of endurance on repetitive use.  The Board reiterates that the Veteran was scheduled for a subsequent VA examination, but he did not appear.  Therefore the claim is being rated on the evidence of record.  The evidence of record does not indicate functional loss attributed to the Veteran's back complaints to warrant an increased disability rating.

Based on this record, the Board is unable to identify any clinical finding that would warrant an increased evaluation for the Veteran's lumbar spine disability under 38 C.F.R. § 4.40 and 4.45. The current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his service-connected lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2014).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Furthermore, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note 1 under the General Rating Formula for Diseases and Injuries of the Spine calls for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) (holding that, under former Diagnostic Code 5293, a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder).  At the hearing in September 2010, the Veteran did testify as to numbness and tingling in his legs.  A separate rating on this basis is not warranted, however, because the Veteran's statements are outweighed by the medical evidence which does not show that there is objective neurologic abnormality associated with the service-connected disorder.  See October 2009 VA medical examination report and VA treatment records.  Moreover, the Veteran did not report for the scheduled examination and information pertaining to whether he currently has an associated objective neurologic abnormality could not be obtained.  

The provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected lumbar spine disability in light of the fact that the evidence of record documents no incapacitating episode with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014) (effective from September 26, 2003).

As the greater weight of evidence is against the claim, there is no doubt that could be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2014).  Furthermore, because the record presents no basis for assignment of an evaluation in excess of 10 percent for the lumbar spine disability under the applicable rating criteria at any point throughout the appeal period, "staged ratings" are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  For all the above reasons, the Board finds that the preponderance the evidence is against assignment of a disability rating for the Veteran's service-connected lumbar spine disability greater than the 10 percent rating currently assigned.

Extraschedular consideration

In evaluating the severity of the Veteran's service-connected disability, the Board has also considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily the VA Schedule will apply unless exceptional or unusual factors render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The first of the three elements of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is a finding of either the RO or the Board that the evidence presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  Determining whether a disability is exceptional or unusual requires a comparison of the severity of the symptomatology of the claimant's service-connected disability with the established criteria in the rating schedule for that disability.  See Thun at 115.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, a claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral will be required.  Id.

In the case at hand, the first Thun element is not satisfied.  The Veteran's service-connected degenerative disc disease of the lumbar spine is characterized by symptoms and a resulting impairment that are contemplated by the applicable rating schedules.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may manifest itself by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion; and interference with sitting, standing, and weight bearing.  See 38 C.F.R. §§ 4.45, 4.59; Mitchell at 37.

Given the variety of ways in which the rating schedules contemplate functional loss, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Therefore the Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2014) is not warranted.

Rice consideration

Consideration must also be given to the issue of unemployability due to service-connected disability (TDIU).  A claim for TDIU, either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran testified as to a loss of pay, but the evidence of record does not show, and the Veteran has not asserted, that his degenerative disc disease of the lumbar spine renders him unable to obtain substantial and gainful employment.  See September 2010 Board hearing transcript, page 5.  The Board concludes that the issue of TDIU has not been raised in this case.


ORDER

Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


